+
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/24/2021:
Amendment of Claim 16 is acknowledged.

Allowable Subject Matter
Claims 16, 17, 19, 21, 23-27, and 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed distribution unit for feeding lids to containers, comprising: 
a chute element; 
a conveyor configured to convey the containers; 
an outlet opening configured to release the lids one at a time, the outlet opening positioned above the conveyor and configured so as being conveyed each container remove a lid from the outlet opening; and
a guide element having a fastening portion connected to the chute element and an active surface, extending on an opposite side of the chute element with respect to the outlet opening, configured to interact with the lids, the active surface having a stepped profile, 
wherein the active surface of the guide element includes: 
a first active portion that extends from the outlet opening, the first active portion located downstream of the outlet opening with respect to the advancement direction; 

a third active portion located on an opposite side of the second active portion with respect to the first active portion, the third active portion located downstream of the second active portion with respect to the advancement direction, 
wherein the first active portion is placed at a first distance from the conveyor, the second active portion is placed at a second distance from the conveyor, and the third active portion is placed at a third distance from the conveyor, the first distance being greater than the second distance and the third distance being greater than the second distance.

Several references on the record disclose distribution unit for feeding lids to containers that include chute elements, conveyors, outlet openings and guide elements connected to the chute element that include an active surface, extending on an opposite side of the chute element with respect to the outlet opening, configured to interact with the lids as claimed, such for example Krauss (US 2011/0064031), Wyard (US 3364653) and Hohl (US 2386797). But no reference on the record discloses the active surface of the guide element having a stepped profile that includes a first, second and third active portions that extend sequentially downstream of the outlet opening and spaced from the conveyor so the second active portion is at a smaller distance than the first and the third active portion. Krauss discloses a guide element with a flat active surface, which is maybe the most common shape for the guide element. Wyard discloses an arcuate guide element, very common too; and Hohl discloses a more uncommon combination of a roller and a flat surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731